BERMAN, Judge.
In accordance with the holding of the Supreme Court in Board of County Commissioners v. Winslow, 706 P.2d 792 (Colo.1985), we address the issues raised by Win-slow on appeal, including the question whether the district court of Morgan County abused its discretion in entering judgment against Winslow prohibiting him from appearing pro se. We conclude that no abuse of discretion occurred. Therefore, we do not address Winslow’s remaining contentions.
In Board of County Commissioners v. Winslow, supra, the Supreme Court ruled that a district court, as a court of equity and general jurisdiction, has the power to enjoin a litigant from filing suits pro se within the district upon a finding of a serious abuse of judicial process.
Here, Morgan County filed a petition in the district court seeking to enjoin Winslow from prosecuting a pending action pro se and from further pro se appearances in the Thirteenth Judicial District. The court granted the petition, ordering Winslow enjoined and restrained from filing any further pro se actions or pleadings in its judicial district.
We agree with the findings made by the district court in granting the injunction. In support of its decision, the district court made the following findings:
“Winslow has appeared pro se before this court on many occasions ... that his pleadings are usually extraordinarily voluminous and replete with irrelevant and immaterial matters; that the actions filed by Winslow, except for the latest, have all been determined adversely to him; that this latest action appears to be an attempt to raise an issue which is res ajudicata [sic] by reason of the Court’s judgment in one of Winslow’s prior suits; that Winslow’s actions and methods of procedure impose a heavy burden on the resources of this Court.... That the unwarranted burden placed on the operation of this Court due to Winslow’s actions and the resultant expense thereof are prejudicial to the interests of the taxpaying public; that where it is necessary to prohibit such an abuse of the judicial process within this Court, it is within the power and authority of this Court to prevent the further commission of the abuse and concomitant injury to public rights and interests....”
There is ample justification for the district court’s findings and conclusions, and we conclude that the district court did not abuse its discretion.
Judgment affirmed.
KELLY and METZGER, JJ., concur.